 

Richard B. Lind
Attorney At Law f
575 hexneon Avenue — 472

  

April 13, 2020

VIA ECF

Hon. George B. Daniels
United States District Judge

RDERLD:
U.S. Courthouse sO

500 Pearl Street L0ARD ba Dory
ere

New York, NY 10007 °F Daniels, U.S.D.J.

Re: United States v. Shamare Reid Dated: APR 1 4 2020
20 Cr. 57 (GBD)

 

 

 

Dear Judge Daniels:

I am the CJA attorney for Shamare Reid, a defendant in the above-referenced
matter. On April 10, 2020, I erroneously filed with this Court by ECF a letter-application
that was addressed to a different Judge in this District. See United States v. Goodman et
al., 20 Cr. 57 (GBD), Doc. # 124. I humbly apologize to the Court for my error and
request permission from Your Honor to withdraw that letter-application.

Thank you for the Court’s consideration of this application.

Respecttully submitted,
/s/

Richard B. Lind
